UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. RECOVERY ENERGY, INC. (Exact name of registrant as specified in Charter) NEVADA 333-152571 74-3231613 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1515 Wynkoop Street, Suite 200 Denver, CO 80202 (Address of Principal Executive Offices) 1 (888) 887-4449 (Issuer Telephone number) Universal Holdings, Inc. PO Box 8851, Rocky Mount, NC 27804 (252) 407-7782 (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements forthe past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as ofMarch 31, 2010:13,292,334shares of Common Stock. Explanatory Note The Company is filing this amended report on Form 10-Q to reflect the Company’s decision to change the accounting treatment for its September 21, 2009 merger with Coronado Acquisitions, LLC.The Company initially reported the merger for accounting purposes as the acquisition of Coronado by the Company.The Company believes that the proper accounting treatment is to report the merger as the acquisition of the Company by Coronado (See Note 6). Recovery Energy, Inc. (Formerly, Universal Holdings, Inc.) FORM 10-Q/A September 30, 2009 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Control and Procedures 15 PART II OTHER INFORMATION Item 1 Legal Proceedings 16 Item 1A Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits and Reports on Form 8-K 17 SIGNATURE -3- Item 1. Financial Information RECOVERY ENERGY, INC. f/k/a UNIVERSAL HOLDINGS, INC. (A Development Stage Company) RESTATED CONSOLIDATED BALANCE SHEETS September 30, 2009 Assets Property, plant and equipment $ Total assets $ Liabilities and Shareholder’s Equity Current Liabilities Accounts payable $ Accrued liabilities Total Current Liabilities Total liabilities Common Stock subject to redemption rights, $0.0001 par value, 85,000 shares issued and outstanding Other Shareholders’ Equity Common Stock, $0.0001 par value: 100,000,000 shares authorized; 9,199,000 shares issued (excluding 85,000 shares subject to redemption rights) and outstanding Additional paid-in capital Accumulated deficit during development stage ) Total other shareholders’ equity Total Liabilities, Common Stock subject to redemption and Other Shareholders’ Equity $ The accompanying notes are an integral part of these consolidated financial statements -4- RECOVERY ENERGY, INC. f/k/a UNIVERSAL HOLDINGS, INC. (A Development Stage Company) RESTATED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2009 AND FOR THE PERIOD MARCH 6, 2009 (INCEPTION) THROUGH SEPTEMBER 30, 2009 (UNAUDITED) RESTATED RESTATED March 6, 2009 Three (Inception) through Months Ended September 30, 2009 September 30, 2009 Expenses General and administrative (non-cash compensation $209,119) $ $ Net Loss $ ) $ ) Earnings per common share Basic and diluted $ ) $ ) Weighted average shares outstanding Basic and diluted The accompanying notes are an integral part of these consolidated financial statements -5- RECOVERY ENERGY, INC. f/k/a UNIVERSAL HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PERIOD MARCH 6, 2009 (INCEPTION) THROUGH SEPTEMBER 30, 2009 (UNAUDITED) 6-Mar-09 (Inception) through 30-Sep-09 (UNAUDITED) Cash flows from operating activities Net loss $ ) Adjustments to reconcile net income to net cash provided by operating activities: Stock based compensation Reorganization and merger costs Changes in operating assets and liabilities: Accounts payable Accrued expenses Net cash used in operating activities ) Cash flows from investing activities Acquisition of cash purchased in acquisition Net cash provided by investing activities Cash flows from financing activities - Net increase in cash and cash equivalents - Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $
